Citation Nr: 0926708	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for congenital fusion, 
capitate to trapezoid, right hand (claimed as right hand 
disability).

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for sinusitis with 
nasal septum disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for left hand 
disability.

6.  Entitlement to service connection for left shoulder 
disability.

7.  Entitlement to service connection for left wrist 
disability.

8.  Entitlement to service connection for left knee 
disability.

9.  Entitlement to service connection for stress fractures, 
bilateral feet.

10.  Entitlement to service connection for bilateral shin 
splints.

11.  Entitlement to service connection for a sleep disorder.

12.  Entitlement to service connection for left abdominal 
disability.

13.  Entitlement to service connection for inguinal hernias, 
bilaterally.

14.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia.

15.  Entitlement to service connection for jungle rot of both 
feet.

16.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1992 to June 
1996.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska. 

In his substantive appeal of August 2007, the Veteran 
requested a hearing before a Veterans Law Judge.  In an April 
2008 VA letter, the Veteran was notified of his hearing 
scheduled for the following month, as well as the 
requirements for rescheduling the hearing.  According to a 
letter sent to the Veteran from the RO on May 2, 2008, the 
Veteran attempted to reschedule his hearing on April 30, 2008 
via email.  This letter informed the Veteran that pursuant to 
the rescheduling requirements, the RO did not receive a 
request in writing for rescheduling two weeks prior to the 
scheduled hearing date, nor was good cause shown for 
rescheduling.  Thus, the Veteran was not rescheduled for a 
hearing.  He failed to report for the May 2008 Board hearing.  
His request for a Board hearing therefore is considered 
withdrawn.

In a statement submitted in April 2009, the Veteran's 
representative stated that the "veteran was found to have a 
right inguinal hernia that was repaired 12/8/1998 in which 
another lymphoma was removed.  We feel service connection is 
warranted and feel the resulting scars should be rated by the 
Regional Office following a decision on these issues."

In view of the above, the Board finds that the record raises 
the possibility of a new claim for scars from the repaired 
right inguinal hernia, which is referred to the RO for 
appropriate action. 

The issues of service connection for congenital fusion, 
capitate to trapezoid, right hand (claimed as right hand 
disability); left ear hearing loss; sinusitis with nasal 
septum disability; and hypertension are addressed in the 
instant decision.  The remaining issues listed on the title 
page of this action are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's congenital fusion, capitate to trapezoid, 
right hand (claimed as right hand disability) is a congenital 
defect for which no superimposed injury was shown in service.

2.  The Veteran is not shown to have left ear hearing loss 
for VA purposes.
 
3.  Sinusitis with nasal septum disability originated in 
service.

4.  Hypertension originated in active service.


CONCLUSIONS OF LAW

1.  Congenital fusion of the right hand was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).

2.  The claim for service connection for left ear hearing 
loss is legally insufficient. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

3.  Sinusitis with nasal septum disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss and hypertension, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id. 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  However, service connection 
may be granted for diseases, but not defects, of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 82-90. 

I.  Right hand disability

Service treatment records show that the Veteran was treated 
in 1994 and 1995 for right wrist pain which was attributed to 
a ganglion cyst.  (Service connection is already in effect 
for the residuals of that cyst.)  In the course of treating 
the cyst, X-ray studies disclosed the presence of fusion from 
the capitate to trapezoid, which the examiners agreed was 
congenital in nature, and should not be surgically corrected.  
The records are silent for any reference to superimposed 
injury to the right hand.  At service separation, the Veteran 
denied a history of swollen or painful joints, bone, joint, 
or other deformity.

The post-service medical evidence is silent for any symptoms 
associated with the right hand fusion.  The records instead 
address problems associated with the residuals of the 
ganglion cyst removal.

Although a fusion of the capitate to the trapezoid on the 
right hand was not noted at service entrance, the physicians 
in service agreed it was congenital in nature.  By it's very 
nature, it preexisted service.  See 38 C.F.R. § 3.303(c).  
More importantly, however, such fusion clearly represents a 
defect, rather than a disease.  See VAOPGCPREC 82-90 
(defining a "defect" as structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature, as opposed to a "disease" which is more of a 
morbid condition of the body or of some organ or part; an 
illness; a sickness).  Neither the service treatment records 
nor the post-service records suggest the presence of any 
superimposed disease or injury on the fusion.

Accordingly, inasmuch as the Veteran's right hand fusion is a 
congenital defect, service connection is not warranted.


II.  Hearing loss


The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The service treatment records contain audiometric findings 
for the left ear, none of which even remotely meet the 
standards specified in 38 C.F.R. § 3.385, and this is not in 
dispute.

The post-service evidence is devoid of any audiometric 
findings which demonstrate standards specified in 38 C.F.R. § 
3.385 for the left ear.

Given that there is no competent postservice evidence of a 
left ear hearing loss disorder, the claim must be denied as 
legally insufficient. 


III.  Sinusitis with nasal septum disability

A service treatment report from April 1992 revealed that the 
Veteran complained of headache, a stuffed up nose, and sore 
throat.  A diagnosis of sinusitis was not provided.  In May 
1994, the Veteran presented with a sore throat, nasal drip, 
and a mild temperature.  He was diagnosed with clinical 
sinusitis.  Again, the Veteran sought treatment in-service in 
May 1995 and was diagnosed with chronic sinusitis.

There is also evidence of sinusitis post-service.  In 
December 2000 and June 2004, the Veteran underwent private 
treatment at the Homestead Health and Wellness Center.  
There, he was diagnosed with sinusitis with polyps.

At the Alaska Native Medical Center in May 2006, the Veteran 
was diagnosed with chronic sinusitis.  Later, in July 2006, 
the Veteran again presented with mucous retention cysts 
within the sinuses but did not suggest sinusitis.  However, 
the Veteran did have a deviated septum at this time.  Reports 
from April and July 2007 also indicated that the Veteran had 
a deviated septum.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  Here, the evidence of 
record shows that the Veteran had an symptoms of sinusitis or 
diagnoses of sinusitis in service (April 1992, May 1994, May 
1995) and post-service (December 2000, June 2004, May 2006, 
July 2006).  The Board finds that the in-service and post-
service diagnoses of sinusitis are adequate to determine that 
the Veteran's sinusitis manifested in service.

The Board has been presented with a remarkable number of 
diagnoses of sinusitis during and following service.  The 
objective evidence tends to establish that sinusitis was 
first manifest during service and the Veteran's claim for 
service connection is warranted.


IV.  Hypertension

Service treatment reports include indications of elevated 
blood pressure.  They include the following blood pressures: 
August 4, 1992: 152/72, August 17, 1992: 155/88, June 1993: 
159/86, May 1994: 164/84, July 1994: 149/76, October 26, 
1994: 153/79, October 29, 1994: 147/84, October 30, 1994: 
165/94, February 1995: 160/80, May 1995: 148/92, and July 
1995: 150/94.  

A service treatment report from July 1995 revealed a 
diagnosis of mild hypertension.

A private treatment report from the Homestead Health and 
Wellness Center in June 2000 indicated a blood pressure of 
142/76.  Again, in March 2003, the Veteran had an blood 
pressure of 135/79.

The Veteran sought treatment from the Alaska Native Medical 
Center.  In July 13, 2005, the Veteran was diagnosed with 
hypertension.  A July 22, 2005 treatment report also 
indicated a diagnosis of mild hypertension.  The Veteran 
continued to have an elevated blood pressure of 141/89 in May 
2006.

The Veteran was examined by a private physician, Dr "M.A." 
in August 2006.  The examination report reveals a blood 
pressure of 126/72. 

Again, at the Alaska Native Medical Center, a treatment 
report from April 2007 indicated an elevated blood pressure 
of 140/90.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  Here, the evidence of 
record shows that the Veteran had an elevated blood pressure 
in service and post-service.  The Board finds that the 
multiple borderline elevated blood pressures, along with the 
in-service and post-service diagnoses of hypertension, are 
adequate to determine the Veteran's hypertension manifested 
in service.

The Board has been presented with a remarkable number of 
elevated pressure readings during and following service.  The 
objective evidence tends to establish that hypertension was 
first manifest during service and the Veteran's claim for 
service connection for hypertension is warranted.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in September 2005 and April 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

As to the right hand fusion, as that is a congenital defect 
and therefore not a disability for VA purposes, the first 
element in McLendon is not met.  As to the left ear hearing 
loss, the first element also is not met, inasmuch as the 
presence of left ear hearing loss for VA purposes must be 
shown by audiometric test findings.  For this reason, the 
Board declines to obtain a medical opinion as to the 
Veteran's claims of service connection for congenital fusion 
of the right hand and left ear hearing loss.

Thus, the RO provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.


ORDER

Entitlement to service connection for congenital fusion of 
the right hand is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for sinusitis with nasal 
septum disability is granted.

Entitlement to service connection for hypertension is 
granted.


REMAND

Service treatment records are silent for reference to left 
hand disability, left shoulder disability, right hand 
disability, left wrist disability, left knee disability, 
stress fractures, bilateral shin splints, a sleep disorder, 
GERD, or an anxiety disorder.  Nevertheless, the Veteran has 
offered his account of the continuity of symptoms of each 
claimed disorder from service to the present.  For the 
limited purpose of determining whether a VA examination is 
necessary in this case as to those issues, the Board finds 
that such an examination is warranted.  Accordingly, the 
Board will remand those claims.

As to the third factor to consider in determining whether a 
VA examination is necessary, namely whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In April 1995, a service treatment report indicated that the 
Veteran had a soft mobile mass in his anterior thorax.  Also, 
in August 1995, he presented with a lump in his left lower 
abdomen.  Post-service, the Veteran sought treatment from a 
private physician of Gastroenterology in June 2000.  There, 
he was diagnosed with ulcer disease.  Another private 
treatment report from the Gallbladder and Laparoscopic 
Surgery Center of Miami in March 2003 indicated that the 
Veteran complained of left upper abdominal pain after a fall.  
In August 2006, a private report from Alaska Native Medical 
Center revealed that the Veteran had side pain in his left 
upper quadrant.  

A service treatment report from August 1995 indicated that 
the Veteran had right inguinal pain.  After separation from 
service, the Veteran had a right inguinal hernia repair in 
December 1998.  Another post-service, private, treatment 
report revealed that the Veteran had ventral hernia in March 
2003.

In July 1992, the Veteran sough treatment for blisters on the 
toes of his right foot in service.  In April 1994, while the 
Veteran was still in active military service, he was treated 
for vesicles on his left foot.  Another service treatment 
report from February 1995 indicated that the Veteran had a 
tinea infection of the feet.  Post-service, in March 2006, 
the Veteran was treated for blisters on his feet, 
bilaterally.  Another private treatment report from March 
2006 revealed a left foot infection which was diagnosed as 
foot cellulitis.  In May 2006, the Veteran was diagnosed with 
tinea pedis.

Given the low threshold as discussed in McLendon, there are 
indications, however slight, of an association between 
disabilities demonstrated after service and the Veteran's 
military service.  Hence, VA examinations should be afforded 
to the Veteran for these claimed disorders of left abdominal 
disability, bilateral inguinal hernias, and bilateral foot 
jungle rot.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
examinations of his left hand disability, 
left shoulder disability, left wrist 
disability, left knee disability, stress 
fractures, bilateral shin splints, a 
sleep disorder, GERD, an anxiety 
disorder, left abdominal disability, 
bilateral inguinal hernias, and bilateral 
jungle rot.  The claims file and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations, the examiners must review 
the claims file and annotate the report 
as to whether they reviewed the claims 
files.

The nature and extent of each of the 
above disabilities should be evaluated. 

With respect to any left hand 
disability, left shoulder disability, 
left wrist disability, left knee 
disability, stress fractures, bilateral 
shin splints, a sleep disorder, GERD, 
an anxiety disorder, left abdominal 
disability, bilateral inguinal hernias, 
or bilateral jungle rot found, the 
examiner is asked to render medical 
opinions as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that such 
disability is etiologically related to 
service or was manifest within one year 
of discharge therefrom.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
Veteran's medical history and the 
relevant medical science as applicable 
to this claim.

2.  Readjudicate the Veteran's remaining 
claims on appeal.  If any determination 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


